                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

ANTWAN S.,                                       *
                                                 *
               Plaintiff,                        *
                                                 *            Civil No. TMD 18-2891
               v.                                *
                                                 *
                                                 *
ANDREW M. SAUL,                                  *
Commissioner of Social Security,                 *
                                                 *
               Defendant.1                       *
                                           ************

                    MEMORANDUM OPINION GRANTING PLAINTIFF’S
                       ALTERNATIVE MOTION FOR REMAND

       Plaintiff Antwan S. seeks judicial review under 42 U.S.C. §§ 405(g) and 1383(c)(3) of a

final decision of the Commissioner of Social Security (“Defendant” or the “Commissioner”)

denying his applications for disability insurance benefits and for Supplemental Security Income

under Titles II and XVI of the Social Security Act. Before the Court are Plaintiff’s Motion for

Summary Judgment and alternative motion for remand (ECF No. 14) and Defendant’s Motion

for Summary Judgment (ECF No. 15).2 Plaintiff contends that the administrative record does not

contain substantial evidence to support the Commissioner’s decision that he is not disabled. No




1
  On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security. He is,
therefore, substituted as Defendant in this matter. See 42 U.S.C. § 405(g); Fed. R. Civ. P. 25(d).
2
  The Fourth Circuit has noted that, “in social security cases, we often use summary judgment as
a procedural means to place the district court in position to fulfill its appellate function, not as a
device to avoid nontriable issues under usual Federal Rule of Civil Procedure 56 standards.”
Walls v. Barnhart, 296 F.3d 287, 289 n.2 (4th Cir. 2002). For example, “the denial of summary
judgment accompanied by a remand to the Commissioner results in a judgment under sentence
four of 42 U.S.C. § 405(g), which is immediately appealable.” Id.
hearing is necessary. L.R. 105.6. For the reasons that follow, Plaintiff’s alternative motion for

remand (ECF No. 14) is GRANTED.

                                                 I

                                          Background

       On February 1, 2017, Administrative Law Judge (“ALJ”) Bonnie Hannan held a hearing

where Plaintiff and a vocational expert (“VE”) testified. R. at 53-115. The ALJ thereafter found

on April 4, 2017, that Plaintiff was not disabled from his amended alleged onset date of disability

of January 1, 2014, through the date of the ALJ’s decision. R. at 32-52. In so finding, the ALJ

found that, among other things, Plaintiff had moderate limitation in concentrating, persisting, or

maintaining pace. R. at 38. The ALJ then found that Plaintiff had the residual functional

capacity (“RFC”)

       to perform sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a)
       except [Plaintiff] is limited to lifting and carrying ten pounds occasionally and
       less than ten pounds frequently. [Plaintiff] could sit for six hours, stand for two
       hours, and walk for two hours. [Plaintiff] could push and pull as much as he can
       lift and carry. [Plaintiff] could occasionally climb ramps and stairs, never climb
       ladders, ropes, or scaffolds. [Plaintiff] could occasionally balance, stoop, kneel,
       crouch, and crawl. [Plaintiff] should avoid all exposure to unprotected heights
       and moving mechanical parts, extreme cold, and extreme heat. [Plaintiff] could
       tolerate occasional exposure to humidity, wetness, vibration, and dusts, odors,
       fumes, and pulmonary irritants. [Plaintiff] can understand, remember, and carry
       out instructions for simple, routine, and repetitive tasks. He is limited to simple,
       work related decisions, involving few, if any changes in a routine work setting
       defined as performing the same duties at the same station or location, day-to-day.
       [Plaintiff] is further limited to work requiring only occasional interaction with
       supervisors, and coworkers, with no tandem tasks or team type activities, and no
       contact with the public.

R. at 39-40.3 According to the VE, an employer would tolerate an employee’s being off task for

only 10% of the workday, although also “somewhere between 10 and 15 percent off task



3
 “Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting or
carrying articles like docket files, ledgers, and small tools.” 20 C.F.R. §§ 404.1567(a),
                                                2
behavior is tolerated.” R. at 109. In light of this RFC and the VE’s testimony, the ALJ found

that Plaintiff could perform work in the national economy such as an assembler, sorter/packer, or

inspector. R. at 45. The ALJ thus found that Plaintiff was not disabled from January 1, 2014,

through April 4, 2017. R. at 46.

       After the Appeals Council denied Plaintiff’s request for review, Plaintiff filed on

September 18, 2018, a complaint in this Court seeking review of the Commissioner’s decision.

Upon the parties’ consent, this case was transferred to a United States Magistrate Judge for final

disposition and entry of judgment. The case then was reassigned to the undersigned. The parties

have briefed the issues, and the matter is now fully submitted.

                                                 II

                        Disability Determinations and Burden of Proof

       The Social Security Act defines a disability as the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment that can

be expected to result in death or that has lasted or can be expected to last for a continuous period

of not less than twelve months.        42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R.

§§ 404.1505, 416.905. A claimant has a disability when the claimant is “not only unable to do

his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists . . . in significant numbers either in the

region where such individual lives or in several regions of the country.”               42 U.S.C.

§§ 423(d)(2)(A), 1382c(a)(3)(B).




416.967(a). “Although a sedentary job is defined as one which involves sitting, a certain amount
of walking and standing is often necessary in carrying out job duties. Jobs are sedentary if
walking and standing are required occasionally and other sedentary criteria are met.” Id.
                                                 3
       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. §§ 404.1520, 416.920; see Barnhart v. Thomas, 540 U.S. 20, 24-25, 124

S. Ct. 376, 379-80 (2003). “If at any step a finding of disability or nondisability can be made,

the [Commissioner] will not review the claim further.” Thomas, 540 U.S. at 24, 124 S. Ct. at

379; see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant has the burden of production

and proof at steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S. Ct.

2287, 2294 n.5 (1987); Radford v. Colvin, 734 F.3d 288, 291 (4th Cir. 2013).

       First, the Commissioner will consider a claimant’s work activity. If the claimant is

engaged in substantial gainful activity, then the claimant is not disabled.             20 C.F.R.

§§ 404.1520(a)(4)(i), 416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see whether the claimant has a “severe” impairment, i.e., an impairment or combination

of impairments that significantly limits the claimant’s physical or mental ability to do basic work

activities. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995); see 20 C.F.R. §§ 404.1520(c),

404.1522(a), 416.920(c), 416.922(a).4

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,


4
  The ability to do basic work activities is defined as “the abilities and aptitudes necessary to do
most jobs.” 20 C.F.R. §§ 404.1522(b), 416.922(b). These abilities and aptitudes include
(1) physical functions such as walking, standing, sitting, lifting, pushing, pulling, reaching,
carrying, or handling; (2) capacities for seeing, hearing, and speaking; (3) understanding,
carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
in a routine work setting. Id. §§ 404.1522(b)(1)-(6), 416.922(b)(1)-(6); see Yuckert, 482 U.S. at
141, 107 S. Ct. at 2291.
                                                 4
regardless of age, education, and work experience.           20 C.F.R. §§ 404.1520(a)(4)(iii),

404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford, 734 F.3d at 293.

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work.        20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(4),

416.920(a)(4)(iv), 416.945(a)(4). RFC is a measurement of the most a claimant can do despite

his or her limitations. Hines v. Barnhart, 453 F.3d 559, 562 (4th Cir. 2006); see 20 C.F.R.

§§ 404.1545(a)(1), 416.945(a)(1).    The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a

consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.”            20 C.F.R.

§§ 404.1545(a)(3), 416.945(a)(3). The Commissioner also will consider certain non-medical

evidence and other evidence listed in the regulations. See id. If a claimant retains the RFC to

perform past relevant work, then the claimant is not disabled.        Id. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in step four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at step four, age,

education, and work experience. See Hancock v. Astrue, 667 F.3d 470, 472-73 (4th Cir. 2012).

The Commissioner must prove not only that the claimant’s RFC will allow the claimant to make

an adjustment to other work, but also that the other work exists in significant numbers in the



                                               5
national economy.        See Walls, 296 F.3d at 290; 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists in significant

numbers in the national economy, then the Commissioner will find that the claimant is not

disabled. If the claimant cannot make an adjustment to other work, then the Commissioner will

find that the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

                                                 III

                                 Substantial Evidence Standard

       The Court reviews an ALJ’s decision to determine whether the ALJ applied the correct

legal standards and whether the factual findings are supported by substantial evidence. See

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). In other words, the issue before the Court “is

not whether [Plaintiff] is disabled, but whether the ALJ’s finding that [Plaintiff] is not disabled is

supported by substantial evidence and was reached based upon a correct application of the

relevant law.” Id. The Court’s review is deferential, as “[t]he findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive.” 42

U.S.C. § 405(g). Under this standard, substantial evidence is less than a preponderance but is

enough that a reasonable mind would find it adequate to support the Commissioner’s conclusion.

See Hancock, 667 F.3d at 472; see also Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971).

       In evaluating the evidence in an appeal of a denial of benefits, the court does “not

conduct a de novo review of the evidence,” Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir.

1986), or undertake to reweigh conflicting evidence, make credibility determinations, or

substitute its judgment for that of the Commissioner. Hancock, 667 F.3d at 472. Rather, “[t]he

duty to resolve conflicts in the evidence rests with the ALJ, not with a reviewing court.” Smith v.



                                                  6
Chater, 99 F.3d 635, 638 (4th Cir. 1996). When conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the ALJ.

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).

                                                IV

                                           Discussion

       Plaintiff contends that the ALJ erroneously assessed his RFC contrary to Social Security

Ruling5 (“SSR”) 96-8p, 1996 WL 374184 (July 2, 1996). Pl.’s Mem. Supp. Mot. Summ. J. 3-13,

ECF No. 14-1. Plaintiff maintains that the ALJ failed to perform properly a function-by-function

assessment of his ability to perform the physical and mental demands of work. Id. at 6. Among

his arguments in this regard is his assertion that, although the ALJ found that he had moderate

limitation in concentrating, persisting, or maintaining pace (R. at 38), the ALJ failed to include

any limitation on concentration or task persistence in the RFC assessment. Id. at 8. Plaintiff also

argues that the ALJ erroneously evaluated his subjective complaints. Id. at 13-16. As discussed

below, the Court remands this case for further proceedings because the ALJ’s inadequate

analysis in assessing Plaintiff’s RFC frustrates meaningful review.

       SSR 96-8p explains how adjudicators should assess RFC and instructs that the RFC

       “assessment must first identify the individual’s functional limitations or
       restrictions and assess his or her work-related abilities on a function-by-function
       basis, including the functions” listed in the regulations. “Only after that may
       [residual functional capacity] be expressed in terms of the exertional levels of
       work, sedentary, light, medium, heavy, and very heavy.” The Ruling further
       explains that the residual functional capacity “assessment must include a narrative


5
   Social Security Rulings are “final opinions and orders and statements of policy and
interpretations” that the Social Security Administration has adopted. 20 C.F.R. § 402.35(b)(1).
Once published, these rulings are binding on all components of the Social Security
Administration. Heckler v. Edwards, 465 U.S. 870, 873 n.3, 104 S. Ct. 1532, 1534 n.3 (1984);
20 C.F.R. § 402.35(b)(1). “While they do not have the force of law, they are entitled to
deference unless they are clearly erroneous or inconsistent with the law.” Pass, 65 F.3d at 1204
n.3.
                                                7
       discussion describing how the evidence supports each conclusion, citing specific
       medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily
       activities, observations).”

Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (alteration in original) (footnote omitted)

(citations omitted). The Fourth Circuit has held, however, that a per se rule requiring remand

when the ALJ does not perform an explicit function-by-function analysis “is inappropriate given

that remand would prove futile in cases where the ALJ does not discuss functions that are

‘irrelevant or uncontested.’” Id. (quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013)

(per curiam)). Rather, remand may be appropriate “where an ALJ fails to assess a claimant’s

capacity to perform relevant functions, despite contradictory evidence in the record, or where

other inadequacies in the ALJ’s analysis frustrate meaningful review.” Id. (quoting Cichocki,

729 F.3d at 177). The court in Mascio concluded that remand was appropriate because it was

“left to guess about how the ALJ arrived at his conclusions on [the claimant’s] ability to perform

relevant functions” because the ALJ had “said nothing about [the claimant’s] ability to perform

them for a full workday,” despite conflicting evidence as to the claimant’s RFC that the ALJ did

not address. Id. at 637; see Monroe v. Colvin, 826 F.3d 176, 187-88 (4th Cir. 2016) (remanding

because ALJ erred in not determining claimant’s RFC using function-by-function analysis; ALJ

erroneously expressed claimant’s RFC first and then concluded that limitations caused by

claimant’s impairments were consistent with that RFC).

       The Fourth Circuit further held in Mascio that “an ALJ does not account ‘for a claimant’s

limitations in concentration, persistence, and pace by restricting the hypothetical question to

simple, routine tasks or unskilled work.’” Mascio, 780 F.3d at 638 (quoting Winschel v. Comm’r

of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011)). “[T]he ability to perform simple tasks

differs from the ability to stay on task. Only the latter limitation would account for a claimant’s



                                                8
limitation in concentration, persistence, or pace.” Id. The court in Mascio remanded the case for

the ALJ to explain why the claimant’s moderate limitation in concentration, persistence, or pace

at step three did not translate into a limitation in the claimant’s RFC. Id. In other words, under

Mascio, “once an ALJ has made a step three finding that a claimant suffers from moderate

difficulties in concentration, persistence, or pace, the ALJ must either include a corresponding

limitation in her RFC assessment, or explain why no such limitation is necessary.” McLaughlin

v. Colvin, 200 F. Supp. 3d 591, 600 (D. Md. 2016) (quoting Talmo v. Comm’r, Soc. Sec., Civil

Case No. ELH-14-2214, 2015 WL 2395108, at *3 (D. Md. May 19, 2015), report and

recommendation adopted (D. Md. June 5, 2015)).

       Here, the ALJ’s hypothetical to the VE and corresponding RFC assessment found that

Plaintiff “can understand, remember, and carry out instructions for simple, routine, and repetitive

tasks. He is limited to simple, work related decisions, involving few, if any changes in a routine

work setting defined as performing the same duties at the same station or location, day-to-day.”

R. at 39-40. “[Plaintiff] is further limited to work requiring only occasional interaction with

supervisors, and coworkers, with no tandem tasks or team type activities, and no contact with the

public.” R. at 40; see R. at 105-06. These limitations, however, do not account for Plaintiff’s

moderate limitation in concentrating, persisting, or maintaining pace. See Varga v. Colvin, 794

F.3d 809, 815 (7th Cir. 2015) (“‘Few if any work place changes’ with limited ‘interaction with

coworkers or supervisors’ deals largely with workplace adaptation, rather than concentration,

pace, or persistence.”); Mascio, 780 F.3d at 638; Stewart v. Astrue, 561 F.3d 679, 684-85 (7th

Cir. 2009) (per curiam) (rejecting contention that “the ALJ accounted for [the claimant’s]

limitations of concentration, persistence, and pace by restricting the inquiry to simple, routine

tasks that do not require constant interactions with coworkers or the general public”); Thomas v.



                                                9
Comm’r, Soc. Sec. Admin., Civil No. SAG-16-1229, 2017 WL 1193990, at *2 (D. Md. Mar. 29,

2017). Because “[t]here is no corresponding restriction for the finding of moderate difficulties in

concentration, persistence, or pace, such that it addresses [Plaintiff’s] ability to sustain work

throughout an eight-hour workday,” the Court is “unable to ascertain from the ALJ’s decision the

reason for the finding of moderate, as opposed to mild or no, limitation in the area of

concentration, persistence, or pace.” Miles v. Comm’r, Soc. Sec. Admin., Civil No. SAG-16-

1397, 2016 WL 6901985, at *2 (D. Md. Nov. 23, 2016). The ALJ here “failed to explain

whether Plaintiff’s moderate limitations in concentration, persistence, and pace affected his

ability to perform work-related tasks consistently throughout an 8-hour workday.” Keith W. v.

Comm’r, Soc. Sec. Admin., Civil No. SAG-18-2391, 2019 WL 3945481, at *3 (D. Md. Aug. 20,

2019).    “[T]he ALJ provided no specific analysis regarding [her] reasons for finding that

Plaintiff’s moderate limitation in concentration, persistence, or pace is directly related to the

complexity or the routine nature of the tasks he is asked to perform.” Antonio M. v. Comm’r,

Soc. Sec. Admin., Civil No. SAG-18-3839, 2019 WL 4162668, at *3 (D. Md. Sept. 3, 2019).

         The Court cannot classify the error as harmless because the ALJ’s written
         decision is insufficient to permit adequate review. Because the ALJ’s RFC does
         not account for all of [Plaintiff’s] limitations, the Court cannot find that the RFC
         provides an accurate description of the work that he is able to do on a regular and
         continuing basis. In light of the Fourth Circuit’s clear guidance in Mascio, this
         case must be remanded so that the ALJ can explain how [Plaintiff’s] limitations in
         the areas of concentration, persistence, and pace can be incorporated into the RFC
         assessment, or why no additional limitation is necessary to account for these
         difficulties.

Lawson v. Berryhill, Civil No. TJS-17-0486, 2018 WL 1135641, at *5 (D. Md. Mar. 1, 2018).

         The ALJ’s decision also fails to explain how, despite Plaintiff’s moderate limitation in

concentrating, persisting, or maintaining pace, he could be productive at least 90% of the time in

an eight-hour workday. See Lanigan v. Berryhill, 865 F.3d 558, 563 (7th Cir. 2017) (remanding



                                                 10
because, inter alia, ALJ did not build accurate and logical bridge between claimant’s moderate

difficulties in various functional areas and ALJ’s finding that claimant would not be off task

more than 10% of workday); McLaughlin, 200 F. Supp. 3d at 602 (remanding because ALJ’s

decision failed to explain how, despite claimant’s moderate difficulties in maintaining

concentration, persistence, or pace, she could remain productive for at least 85% of workday, in

light of VE’s testimony that individual “off task” more than 15% of workday because of need to

take unscheduled breaks could not perform any work). “Notably, it appears the ALJ disregarded

testimony from the VE about a person with limitations in concentration, persistence, and pace.”

Winsted v. Berryhill, 923 F.3d 472, 477 (7th Cir. 2019). The VE testified that an employer

would tolerate an employee’s being off task for only 10% of the workday, although she also

testified that “somewhere between 10 and 15 percent off task behavior is tolerated” (R. at 109).

“But these responses are not reflected in the ALJ’s decision. Because the ALJ did not include

[Plaintiff’s] difficulties with concentration, persistence, and pace in the hypothetical [she] did

consider, the decision cannot stand.” Id.; see Crump v. Saul, 932 F.3d 567, 570 (7th Cir. 2019)

(“The ALJ seemed to recognize [the claimant’s] CPP challenges when, in formulating the second

hypothetical for the VE, he incorporated the express functional limitation of a person able to

perform simple and repetitive tasks also being off-task 20% of the time or otherwise requiring

two unscheduled absences per month. The VE opined that a person so limited would lack the

functional capacity to sustain any employment. But the ALJ failed to incorporate this opinion

anywhere in the RFC, leaving the RFC altogether uninformed by considerations of off-task time

or unplanned leave.”).

       In short, the ALJ “must both identify evidence that supports [her] conclusion and ‘build

an accurate and logical bridge from [that] evidence to [her] conclusion.’” Woods v. Berryhill,



                                               11
888 F.3d 686, 694 (4th Cir. 2018) (second alteration in original) (quoting Monroe, 826 F.3d at

189). An ALJ’s failure to do so constitutes reversible error. Lewis v. Berryhill, 858 F.3d 858,

868 (4th Cir. 2017).      Because the ALJ did not properly evaluate Plaintiff’s limitations in

concentrating, persisting, or maintaining pace, the Court need not address his remaining

arguments. See DeCamp v. Berryhill, 916 F.3d 671, 676 (7th Cir. 2019) (per curiam). In any

event, the ALJ also should address these other deficiencies identified by Plaintiff. See Tanner v.

Comm’r of Soc. Sec., 602 F. App’x 95, 98 n.* (4th Cir. 2015) (per curiam) (“The Social Security

Administration’s Hearings, Appeals, and Litigation Law Manual ‘HALLEX’ notes that the

Appeals Council will vacate the entire prior decision of an administrative law judge upon a court

remand, and that the ALJ must consider de novo all pertinent issues.”).

                                                V

                                           Conclusion

       For the reasons stated above, Defendant’s Motion for Summary Judgment (ECF No. 15)

is DENIED. Plaintiff’s Motion for Summary Judgment (ECF No. 14) is DENIED. Plaintiff’s

alternative motion for remand (ECF No. 14) is GRANTED. Defendant’s final decision is

REVERSED under the fourth sentence of 42 U.S.C. § 405(g). This matter is REMANDED for

further proceedings consistent with this opinion. A separate order will issue.


Date: February 21, 2020                                            /s/
                                                     Thomas M. DiGirolamo
                                                     United States Magistrate Judge




                                                12
